RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1019-19

DAVID HOHSFIELD,

         Appellant,

v.

NEW JERSEY STATE PAROLE
BOARD,

     Respondent.
____________________________

                   Submitted January 11, 2021 – Decided May 17, 2021

                   Before Judges Suter and Smith.

                   On appeal from the New Jersey State Parole Board.

                   Law Office of James J. Curry, Jr., attorney for
                   appellant (Timothy J. Petrin, on the brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Christopher C. Josephson,
                   Deputy Attorney General, on the brief).

PER CURIAM
      On January 2, 2008, appellant David Hohsfield made sexually explicit

comments to a fifteen-year-old girl and asked her to get into his vehicle. He was

subsequently convicted of endangering the welfare of a child and sentenced in

2009 to a five-year term of incarceration. In addition to the custodial term,

Hohsfield was sentenced to Parole Supervision for Life (PSL) under Megan’s

Law, N.J.S.A. 2C:43-6.4. After his release in 2012, Hohsfield twice violated

his PSL terms and was returned to custody. The subject of this appeal is his

second violation, which resulted in the New Jersey State Parole Board (Board)

revoking his PSL and imposing a fourteen-month future eligibility term (FET).

Hohsfield appealed the Board's decision, and we affirm for the reasons set forth

below.

                                       I.

      On February 13, 2018, Hohsfield was released from custody after his first

PSL violation and resumed serving his parole term. In May 2018, Hohsfield

made sexually vulgar and explicit comments at multiple retail stores while

closely following several girls and their mothers. Hohsfield was arrested and

charged with endangering the welfare of a child and nine counts of harassment.

He pled guilty to endangering the welfare of a child and three counts of

harassment, and he was sentenced to time served in jail. After sentencing, the


                                                                          A-1019-19
                                       2
Board issued a parole violation warrant based upon Hohsfield’s convictions for

the above offenses. Hohsfield was served with a Notice of Final Revocation

Hearing, charging him with violating PSL conditions.

                                       II.

      Pursuant to N.J.A.C. 10A:71-7.12(a)(2), the Board conducted a final

revocation hearing. During the revocation hearing, the hearing officer reviewed

Hohsfield’s most recent conviction, his criminal history, and his performance

under parole supervision. Hohsfield testified and admitted to the violation. He

also testified that he had been diagnosed with early-onset Alzheimer’s disease

in 2014, and alleged his recent criminal behavior was due to not taking certain

prescribed medication. Hohsfield presented no medical expert testimony to

support the alleged causal connection between his medical condition and his

behavior. Hohsfield further testified that since his most recent release from

custody, he was an active participant in mandated sex offender therapy and other

programs, actively sought employment and had obtained a driver’s license.

      Officer Ralph Ferrara testified on behalf of the Board. Officer Ferrara

was not Hohsfield's officer of record, but he substituted at the hearing. Officer

Ferrera testified the Board was aware of Hohsfield’s medical condition, and that

Hohsfield displayed a pattern of repetitive and compulsive behavior during the


                                                                          A-1019-19
                                       3
previous fifteen years. The officer also stated that Hohsfield had a criminal

history dating back to 1974 which involved offenses similar to the current

offenses.

      The hearing officer found by clear and convincing evidence that Hohsfield

violated his parole conditions when he was convicted of the new criminal

offenses and subsequently admitted to the charged PSL violation. Based upon

these findings, the hearing officer recommended parole revocation and that

Hohsfield serve a fourteen-month FET. In its decision, the Board concurred

with the hearing officer's recommendation, finding: (1) Hohsfield's violation to

be serious and sustained in its nature; (2) that Hohsfield did not demonstrate by

clear and convincing evidence that good cause existed for not revoking his PSL

status; and (3) that Hohsfield's due process rights were not violated by his officer

of record's absence from the hearing. The Board revoked Hohsfield's parole and

imposed a fourteen-month FET.

      Hohsfield argues the following on appeal:

                                POINT I

                   THE PAROLE BOARD'S DECISION
                   WAS ARBITRARY AND CAPRICIOUS
                   AND SHOULD BE OVERTURNED

                                POINT II


                                                                             A-1019-19
                                         4
                  MR. HOHSFIELD'S DUE PROCESS
                  RIGHTS WERE VIOLATED BY NOT
                  HAVING HIS PAROLE OFFICER
                  TESTIFY

                                       III.

      Our scope of review of Parole Board decisions is narrow. In re Taylor,

158 N.J. 644, 656 (1999). Our role is to determine "'whether the findings made

could reasonably have been reached on sufficient credible evidence present in

the record' considering 'the proofs as a whole….'" Ibid. (quoting Close v.

Kordulak Bros., 44 N.J. 589, 599 (1965)).         We "may not 'engage in an

independent assessment of the evidence, as if [we] were the court of first

instance.'" Ibid. (quoting State v. Locurto, 157 N.J. 463, 471 (1999)). Further,

a presumption of reasonableness attaches to the actions of an administrative

agency, Smith v. Ricci, 89 N.J. 514, 525 (1982), and we give great deference to

administrative decisions.   See Taylor, 158 N.J. at 657.       An administrative

decision will be reversed only when it is found to be "arbitrary, capricious or

unreasonable or it is not supported by substantial credible evidence in the record

as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 580 (1980).

      N.J.A.C. 10A:71-7.12(d) provides in relevant part:

            If the parolee has been convicted of a crime committed
            while on parole . . . the purpose of the revocation
            hearing shall be to determine whether, by clear and

                                                                           A-1019-19
                                        5
            convincing evidence, good cause exists why the parolee
            should not be returned to confinement.

      When we apply this standard and consider the proofs as a whole, which

include Hohsfield's lengthy and substantial criminal history of like offenses, we

conclude that the Board's findings could easily have been reached on the

sufficient credible evidence in the record.     Taylor, 158 N.J. at 656.       After

admitting to the parole violation, Hohsfield argued that a medical condition

caused his behavior, but offered no medical testimony to support his theory.

Hohsfield argues before us that his due process rights were violated at the hearing,

contending he had no opportunity to cross-examine his parole officer of record.

This argument has no merit. Hohsfield had a full and fair opportunity to testify

on his own behalf, present any witness testimony or documents, cross-examine

Officer Ferrara, and make arguments before the hearing officer. Hohsfield could

have sought adjournment of the hearing to make further preparation, but he

elected not to do so. There is no procedural or substantive due process violation

based on Officer Ferrara's substitution at the hearing for Hohsfield's officer of

record.

      The sole issue presented is whether Hohsfield proved by clear and

convincing evidence that good cause existed to prevent his return to confinement.

Nothing in the record suggests arbitrary or capricious action by the Board. Henry,

                                                                            A-1019-19
                                        6
81 N.J. at 580. We find the Board's action in revoking Hohsfield's parole to be

reasonable on the facts before it. Smith, 89 N.J. at 525. Using the required

deferential review standard, we conclude there is no basis to disturb the

imposition of the fourteen-month FET. Taylor, 158 N.J. at 657.

     Affirmed.




                                                                       A-1019-19
                                      7